IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-17,629-02


                       EX PARTE KARL WAYNE PHILLIPS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 42,078-A-H-1 IN THE 188TH DISTRICT COURT
                               FROM GREGG COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to burglary of a

habitation and was sentenced to five years’ imprisonment.

        In his present application, filed under the cause number for the burglary of a habitation

offense, Applicant alleges that he is entitled to street time jail credit against his sentence for burglary

of a motor vehicle. Because he has filed his application on the wrong cause number, the application

must be dismissed. This dismissal will not prevent Applicant from re-filing his claim under the

correct cause number.

Filed: November 25, 2015
Do Not Publish